Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LIFE INSURANCE AND ANNUITY COMPANY and its Variable Annuity Account C ING Pension IRA Supplement dated October 27, 2006 to the Contract Prospectus and Statement of Additional Information, each dated April 28, 2006, as supplemented This supplement updates certain information contained in your Contract Prospectus and Statement of Additional Information (SAI). Please read it carefully and keep it with your current Contract Prospectus and SAI for future reference. Effective November 6, 2006, ING FMR SM Earnings Growth Portfolio will change its name to ING FMR SM Large Cap Growth Portfolio. Accordingly, effective November 6, 2006, all references to ING FMR SM Earnings Growth Portfolio in the Contract Prospectus, Contract Prospectus Summary and SAI are deleted and replaced with ING FMR SM Large Cap Growth Portfolio. X.75988-06A October 2006
